Case 20-10334-TPA       Doc 239 Filed 12/17/20 Entered 12/17/20 16:28:44 FILED
                                                                          Desc Main
                               Document      Page 1 of 1                 12/17/20 4:27 pm
                                                                         CLERK
                                                                         U.S. BANKRUPTCY
                         UNITED STATES BANKRUPTCY COURT                  COURT - WDPA
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 In Re:                                         :
 JOSEPH MARTIN THOMAS,                          : BANKRUPTCY NO. 20-10334 TPA
        Debtor.                                 :
                                                : THE HONORABLE THOMAS P. AGRESTI
 JOSEPH MARTIN THOMAS,                          :
       Movant,                                  : CHAPTER 11
                                                :
               v.                               :
                                                :
 NO RESPONDENT.                                 :

                                          ORDER


        And now, this 17th day of December, 2020 , upon consideration of the Second

 Motion to Extend Exclusivity Periods Pursuant to 11 U.S.C. § 1121(d)(1) filed by the Debtor,

 Joseph Martin Thomas., it is ORDERED, ADJUDGED and DECREED that the Motion

 is GRANTED.

        It is further ORDERED that the exclusive period during which the Debtor

 may file a plan is extended up to and including January 15, 2021. The Debtor's

 exclusive right to obtain acceptances of that Plan is extended up to and including

 March 16, 2021.




                                           _________________________________________
                                           Thomas P. Agresti
                                           United States Bankruptcy Judge




 #1406506
